 In the Matter of CALUMET & HECLA CONSOLIDATED COPPER COMPANY(WOLVERINE TUBE DIVISION)andINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA C. I. O.Case No. 10-CA-933.-Decided November 9, 1950DECISION AND ORDERUpon a charge filed on January 9, 1950, by United Automobile,Aircraft and Agricultural Implement Workers of America, CIO,herein called the Union, the General Counsel of the National LaborRelations Board, herein called the General Counsel, by the RegionalDirector of the Tenth Region, issued a complaint dated August 7, 1950,against Calumet & Hecla Consolidated Copper Company (WolverineTube Division), herein called the Respondent, alleging that the Re-spondent had engaged in, and was engaging in, unfair labor practicesaffecting commerce, within the meaning of Section 8 (a) (1) and (5)and Section 2 (6) and (7) of the Act. Copies of the complaint, thecharge, and notice of hearing were duly served upon the Respondentand the Union.With respect to the unfair labor practices, the complaint alleges insubstance : That on or about December 9, 1949, and at all times there-after, the Respondent refused to bargain collectively with the Unionas exclusive bargaining representative of all the employees in theappropriate units, although a majority of said employees had selectedthe Union as their collective bargaining representative.The Respond-ent filed an answer, admitting certain allegations of the complaintbut denying it had engaged in any unfair labor practices.Thereafter, all the parties, being desirous of obviating the necessityof. a hearing herein, entered into a stipulation. which set forth anagreed Statement of Facts.The stipulation provided that the partieswaived their rights to a hearing before a duly authorized TrialExaminer; that the Board make findings of fact and conclusions oflaw, and issue an order based upon the agreed facts; and that thecharge, the complaint, the notice of hearing, the answer, and thestipulation with attached exhibits, the record inCalumet cC I-IeclaConsolidated Copper Corzpany (Wolverine Tube Division, et al.),92 NLRB No. 3.,929979-51-vol. 92--433 34DECISIONS OF NATIONALLABOR RELATIONS BOARDCases Nos. 10-RC-616, 605, 651,1 the official report and exhibits insaid proceedings, the Board's Decision and Direction of Election andSupplemental Decision, Order, and Certification of Representatives,shall constitute the entire record.Although the parties reserved theright to argue orally before the Board and to file briefs in accordancewith the Board's Rules and Regulations, no briefs were filed andoral argument was not requested.The stipulation is hereby accepted and made a part of the recordherein, and in accordance with Section 203.51 of the National LaborRelations Board Rules and Regulations, Series 5, the proceeding ishereby transferred to and continued before the Board.Upon the basis of the aforesaid stipulation, and the entire recordin the case, the Board 2 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation duly organized under the lawsof the State of Michigan, with its principal office and place of businesslocated at Boston, Massachusetts.The Respondent operates variousplants throughout the United States, including its plant located atDecatur, Alabama, which is the only plant involved in this proceeding.Respondent is engaged at its Decatur plant in the manufacture ofseamless copper and copper base alloy, tubing, and tubular products.During the year ending June 15, 1949, the Respondent purchased foruse at its Decatur plant raw materials and equipment valued in excessof $500,000, of which approximately 75 percent originated at pointsoutside the State of Alabama.During the same period, the Respond-ent manufactured at its Decatur plant finished products having avalue in excess of $500,000, of which approximately 90 percent wassold and shipped to customers outside the State of Alabama.Accordingly, we find, and the Respondent admits, that it is engagedin commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Automobile, Aircraft and Agricultural Implement Workersof America, CIO, is a labor organization, which admits to membershipemployees of the Respondent.1 86 NLRB 126.2Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Reynolds and Murdock]. CALUMET & HECLA CONSOLIDATED COPPER COMPANY35III.THE UNFAIR LABOR PRACTICESA. The appropriate unit; representation by the Union of a majoritythereinOn September 27, 1949, the Board issued its Decision and Directionof Election,3 findinginter aliathat the following respective groups ofemployees may constitute separate units for the purposes of collectivebargaining, depending in part upon the results of the "globe" elec-tions, which it therein directed : (1) All carpenters and millwrights,including the tong and draw bench repair millwrights and millwrighthelpers; and (2) all electricians, excluding however, in each instance,all other employees, but specifically office and clerical employees, time-keepers, time-study employees, sales employees, watchmen, guards,nurses, engineers, draftsmen, and all other professional employees,confidential employees, management representatives, and supervisorsas defined in the Act.On November 21, 1949, the Board issued itsSupplemental Decision and Order and Certification of Representa-tives, finding that the above-described group of employees constitutedseparate appropriate units and certifying the Union as the exclusiverepresentative of all Respondent's employees in each of the two unitsset forth above, for the purposes of collective bargaining with respectto rates of pay, wages, hours, and other conditions of employment.In its answer to the complaint herein, the Respondent contendsthat our prior unit determination was "erroneous and invalid."Ap-parently, Respondent still relies on its position taken in the representa-tion proceeding.However, we see no reason now for disturbing ouroriginal findings and find in accordance with the prior representationproceeding that on November 21, 1949, the Union was, and at alltimes thereafter has been, the exclusive bargaining representative inthe above-described units, for the purpose of collective bargaining.4B. The refusal to bargainThe Respondent admits that since on or about December 9, 1949,it has refused to bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriate units.We accord-ingly find that the Respondent thereby violated Section 8 (a) (5)and 8 (a) (1) of the Act.IV. THE EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above,occurring in connection with its operations as described in Section I,8 See footnoteNo.1, supra.4 SeeJ. I.Case Company,87 NLRB 692. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor dis-putes, burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair laborpractices, we shall order that it cease and. desist therefrom and thatit take certain affirmative action which will effectuate the policiesof the Act.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS or LAW1.International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, CIO, is .a. labor organization,within the meaning of Section 2 (5) of the Act.2.All carpenters and millwrights including the tong and drawbench repair millwrights and millwright helpers; and all electriciansof the Respondent employed at its Decatur, Alabama, plant, excludinghowever, in each Distance, all other employees, but specifically officeand clerical employees, timekeepers, time-study employees, sales em-ployees, watchmen, guards, nurses, engineers, draftsmen, and all otherprofessional employees, confidential employees, management repre-sentatives, and supervisors as defined in the Act, constitute respec-tively a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.3.International Union, United Automobile, Aircraft and Agricul-tural. ImplementWorkers of America, CIO, was on November 21,1949, and at all times thereafter has been, the exclusive representativeof all employees in the aforesaid units for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the Act.4.By refusing on December 9, 1949, and at all times thereafter,to bargain collectively with the International Union, United Automo-bile, Aircraft and Agricultural Implement Workers of America, CIO,as the exclusive representative of all employees in the aforesaid appro-priate units, the Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the Re-spondent has engaged, and is engaging in, unfair labor practices,within the meaning of Section 8 (a) (1) of the Act. CALUMET & HECLA CONSOLIDATED COPPERCOMPANY376.The aforesaid unfair labor practices are unfair labor practices:affecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations.Board hereby orders that the Respondent, Calumet & Hecla Con-solidatedCopper Company (Wolverine Tube Division), Decatur,Alabama, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with the International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, CIO, as exclusive bargaining representative at its Deca-tur, Alabama, plant, of all its carpenters and millwrights includingthe tong and draw bench repair millwrights and millwright helpers;and all its electricians, excluding however, in each instance, all otheremployees, but specifically office and clerical employees, timekeepers,time-study employees, sales employees, watchmen, guards, nurses,engineers, draftsmen, and all other professional employees, confiden-tial employees, management representatives, and supervisors as definedin the Act;(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organiza-tion, to forin labor organizations, to join or assist International Union,'United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action; which the Board finds willeffectuate the policies of the Act :(a)Upon. request bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, CIO, as exclusive representative of all the employees in theaforesaid units, with respect to grievances, labor disputes, rates ofpay, wages, hours, and other conditions of employment, and if anunderstanding is reached, embody such understanding in a signedagreement ;(b)Post at its plant in Decatur, Alabama, copies of the noticeattached hereto marked "Appendix A."Copies of said notice, to bes In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words : "A Decision and Order"the words : "A Decreeof the United States Court of Appeals Enforcing." 38DECISIONSOF NATIONAL LABORRELATIONS BOARDfurnished by the Regional Director for the Tenth Region,shall, afterbeing signedby theRespondent's representative,be posted by theRespondent immediately upon receipt thereof and maintained by itfor sixty(60) consecutive days thereafter,'in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered,defaced, or covered by any other material;(c)Notify the Regional Director for the Tenth Regionin writing,within ten (10)days from the date of this Order,what stepsRespondent has taken to comply therewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURALIMPLEMENT WORKERS OF AMERICA,CIO,or any otherlabor organization, to bargain collectively through represent-atives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection.All our employees are free to become or remainmembers of this union, or any other labor organization.WE WILL bargain collectively upon request with the above-named union as the exclusive representative of all employees atthe Decatur, Alabama, plant, in the bargaining units describedherein with respect to grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment,and if an understanding is reached, embody such understandingin a signed agreement. The bargaining units are :(1)All carpenters and millwrights including the tong anddraw bench repair and millwright helpers; and (2) all electricians.CALUMET & HECLA CONSOLIDATEDCOPPER COMPANY (WOLVERINETUBE DIVISION),Employer.Dated ---------------- By -------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered; defaced, or covered by any other material.